DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-5, in the reply filed on April 5, 2021 is acknowledged.  The traversal is on the ground(s) that there is no burden to examine all claims.  However, the restriction is based on lack of a technical feature among restricted groups.  
Since Applicants have not identified any error in the restriction requirements, the requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Throughout the claims: 
(i) the use of term “may be” introduces uncertainty and should be replaced with “are optionally”;
compound such as acetal, ketal or an ether; and
(iii) The identities of “rest thereof” R1 to R4 are not properly defined. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCullough (US 2015/0119539).
McCullough discloses an unsymmetrical metallocene of the following structure:

    PNG
    media_image1.png
    260
    195
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    512
    403
    media_image2.png
    Greyscale

And the metallocenes is exemplified as:

    PNG
    media_image3.png
    211
    167
    media_image3.png
    Greyscale
    	    
    PNG
    media_image4.png
    148
    156
    media_image4.png
    Greyscale

McCullough’s teaching anticipates the instant claim 1.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishihama et al. (US 2014/0194277).
Ishihama discloses various metallocenes of the following formulas in [0214]:

    PNG
    media_image5.png
    231
    231
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    21
    46
    media_image6.png
    Greyscale
             
    PNG
    media_image7.png
    228
    225
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    20
    43
    media_image8.png
    Greyscale

Wherein, each R4 and R5 are independently selected from hydrogen atom, halogen atom, hydrocarbyl, halogen-containing hydrocarbyl, silyl, etc., and the bridge group is selected from dimethylsilylene. Some of the metallocenes are exemplified as dimethylsilylene(cyclopentadienyl)(4-phenylindenyl)zirconium dichloride and dimethylsilylene(4-t-butyl-cyclopentadienyl)(4-phenylindenyl)zirconium dichloride.  Ishihama’s metallocenes anticipate the instant claims.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C LU whose telephone number is (571)272-1106.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C CAIXIA LU
Primary Examiner
Art Unit 1765



/Caixia Lu/Primary Examiner, Art Unit 1765